Citation Nr: 0627123	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claims of entitlement to service connection for 
multiple sclerosis and a skin disorder.  

In January 2005 the veteran and his wife testified before a 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  

In March 2005 the Board found that new and material evidence 
had been submitted sufficient to reopen both claims, and 
remanded the claims of entitlement to service connection for 
multiple sclerosis and a skin disorder for further 
development.  

A March 2006 rating decision granted service connection for 
folliculitis of the skin.  This is considered a full grant of 
the benefit sought on appeal in this regard.  Thus, the issue 
of service connection for a skin disorder is withdrawn from 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the January 2005 hearing 
has since retired.  In June 2006 the Board issued a letter to 
the veteran and his representative that informed them of this 
circumstance and that asked him to inform the Board as to 
whether or not he wanted to attend a new hearing.  See 
38 U.S.C.A. § 7107(c) (West 2002).  The veteran replied that 
he wanted to attend a videoconference hearing before a 
Veterans Law Judge at the RO.    
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with 38 C.F.R. 
§§ 19.75, 20.704 (2005).  After the 
veteran has been afforded the opportunity 
for this hearing, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


